DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3-4, 11-12, and 16-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Johnson et al (US# 2015/0266457).
	Johnson et al disclose all the limitations of the instant claims including; a master brake cylinder 132; a first hydraulically actuatable wheel brake at a first front wheel 112 of the front wheels, a second hydraulically actuatable wheel brake at a second front wheel 114 of the front wheels, a third hydraulically actuatable wheel brake at a first rear wheel 116 of the rear wheels, and a fourth hydraulically actuatable wheel brake at a second rear wheel 118 of the rear wheels, wherein the first hydraulically actuatable wheel brake, the second hydraulically actuatable wheel brake, the third hydraulically actuatable wheel brake, and the fourth hydraulically actuatable wheel brake are hydraulically coupled to the master cylinder 132 [0027]; a first electric-motor-actuatable wheel brake 162 [0032]at the first rear wheel 116; a second electric-motor-actuatable wheel brake 164 at the second rear wheel 118; and electronic control unit 121 configured to hydraulically decouple the third hydraulically actuatable wheel brake (hydraulic brake of wheel 116) and the master brake cylinder 132, hydraulically decouple the fourth hydraulically actuatable wheel brake (hydraulic wheel brake of wheel 
	Regarding claims 3 and 12, a first electrically actuatable inlet valve 117 coupled between the third hydraulically actuatable wheel brake and the master brake cylinder 132, a second electrically actuatable inlet valve 119 coupled between the fourth hydraulically actuatable wheel brake and the master brake cylinder, wherein the electronic control unit 121 is configured to actuate to close the first electrically actuatable inlet valve 117 to hydraulically decouple the third hydraulically actuatable wheel brake and the master brake cylinder and actuate to close the second electrically actuatable inlet valve 119 to hydraulically decouple the fourth hydraulically actuatable wheel brake and the master brake cylinder.  [0029]
	Regarding claim 4, a pressure providing device 122 is hydraulically coupled to the master brake cylinder 132, wherein the hydraulic fallback operating mode comprises a mode in which pressure provided to the master cylinder by the pressure-providing device fails.    [0029]
	Regarding claim 16, a brake circuit supply line (254, line having valve 236) coupled to the third hydraulically actuatable wheel brake and the fourth hydraulically actuatable wheel brake; an isolating valve 236 hydraulically coupled between the third hydraulically actuatable wheel brake, the fourth hydraulically actuatable wheel brake, and the master brake cylinder 232; an electrically actuatable pressure-providing device 222; and an activation valve 226 hydraulically coupled between the third hydraulically actuatable wheel brake, the fourth hydraulically actuatable wheel brake, and the electrically actuatable pressure-providing device, wherein the electronic control unit 221 is configured 
	Regarding claim 17, a first electrically actuatable inlet valve coupled between the third hydraulically actuatable wheel brake and the master brake cylinder; and a second electrically actuatable inlet valve coupled between the fourth hydraulically actuatable wheel brake and the master brake cylinder, wherein the electronic control unit is configured to actuate the first electrically actuatable inlet valve, the isolating valve, and the activation valve to hydraulically decouple the third hydraulically actuatable wheel brake and the master brake cylinder and actuate the second electrically actuatable inlet valve, the isolating valve, and the activation valve to hydraulically decouple the fourth hydraulically actuatable wheel brake and the master brake cylinder in the hydraulic fallback operating mode.
	Regarding claim 18, the hydraulically decoupling the third hydraulically actuatable wheel brake and the fourth hydraulically actuatable wheel brake from the master brake cylinder comprises: electrically actuating an isolating valve 236 hydraulically coupled between the third hydraulically actuatable wheel brake, the fourth hydraulically actuatable wheel brake, and the master brake cylinder 232; and an activation valve 226 hydraulically coupled between the third hydraulically actuatable wheel brake, the fourth hydraulically actuatable wheel brake, and an electrically actuatable pressure-providing device 222.  [0044]


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US# 2015/0266457).
	Johnson discloses electrically actuating the isolating valve 236 hydraulically coupled between the third hydraulically actuatable wheel brake, the fourth hydraulically actuatable wheel brake, and the master brake cylinder; and electrically actuating the activation valve 226 hydraulically coupled between the third hydraulically actuatable wheel brake, the fourth hydraulically actuatable wheel brake, and the electrically actuatable pressure-providing device 222.  Johnson et al also disclose hydraulically decoupling the third hydraulically actuatable wheel brake and the fourth hydraulically actuatable wheel brake from the master brake cylinder comprises: electrically actuating a first electrically actuatable inlet valve 117 coupled between the third hydraulically actuatable wheel brake and the master brake cylinder 132; electrically actuating a second electrically actuatable inlet valve 119 coupled between the fourth hydraulically actuatable wheel brake and the master brake cylinder 132 [0029] for the embodiment of figure 2, but do not indicate if the corresponding valves 217/219 are closed in the embodiment of figure 4.  It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to close the valves 217/219 of the embodiment of figure 4, as taught in the embodiment of figure 2, to provide a level of redundancy which ensures expected operation in the case of a valve leak or failure of the valves 236/226.

Claims 5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Johnson et al (US# 2015/0266457) in view of Feigel et al (US# 20016/009263).

Regarding claims 8 and 9, Feigel et al further teach connections each supplied only by its own power supply device [0028] and alternatively each supplied by both first and second supply devices [0029]. It would have been obvious to one of ordinary skill in the art at before the effective filing date of the claimed invention to supply the first and the second control units of Johnson et al with electric energy by a first electric energy source (claim 8) or supply the first means with electric energy by a first electric energy source, and the second means with electric energy by a second, independent electric energy source (claim 9) as taught by Feigel et al in the first case to improve safety of the brake system by providing a degree of redundancy and in the second case to provide economy to the brake system.

Response to Arguments
Applicant’s arguments with respect to the claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADLEY T KING whose telephone number is (571)272-7117.  The examiner can normally be reached on 10:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Siconolfi can be reached on 571 272-7124.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-


/BRADLEY T KING/Primary Examiner, Art Unit 3657                                                                                                                                                                                                        



BTK